DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-6, 8-9, and 12-19 are pending have been examined in this application. As of the date of this application, the Information Disclosure Statements (IDS) filed on 03/18/2019, 06/08/2020, 03/24/2021, and 07/23/2021 have been taken into account.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2021 has been entered.
 
Response to Amendment
In the amendment dated 07/01/2021, the following has occurred: Claims 1 and 15 have been amended; Claim 10 has been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-9, and 12-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Additionally, the amendments have overcome the 112 rejections set forth in the previous action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-9, and 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 15 each recite the limitation “the stop element is integrally formed from said upper seat rail first by two bridges extending transverse the longitudinal direction from said upper seat rail, wherein said bridges extend on either side of said stop element opening, and second by a web extending parallel the longitudinal direction from said upper seat rail” (emphasis added). This appears to be claiming a stop element that is formed from two bridges extending from an upper rail, as well as a web that also extends from the upper rail in a different 
“The stop element 48 has a substantially elongate web 56 parallel with the longitudinal direction x, which is connected by means of two bridges 54 which are formed at the side of the opening 52 to the remaining upper seat rail 4.”
This disclosure, along with the claims, does not recite a web that extends from an upper rail in a parallel direction, but rather a web that is connected to the webs which are the elements that extend from the rail. As such, it is clear that one skilled in the relevant art would not find that the inventors had possession of a stop formed of bridges and a web each extending from an upper rail.
Claims 2-6, 8-9, 12-14, and 16-19 are rejected based on their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-9, and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 each recite the limitation “a stop element opening is located in both the upper seat rail and a fourth side of the stop element” however, they also recite “the stop element is integrally formed from said upper seat rail first by two bridges extending transverse the longitudinal direction from said upper seat rail, wherein said bridges extend on either side of said stop element opening”, (emphasis added). – One having ordinary skill in the art would understand that the bridges are formed by the stop element opening between them, and as such it is unclear how the opening could also be located in the upper seat rail, as every portion of the stop on either side of the opening is a bridge. An annotated figure 9 has been provided below, indicating the area occupied by the bridges. Further structural language is required to distinguish the relationship between the opening, bridges, and upper rail. Suggested language would be to cancel the first limitation and amend the second to state that “the stop element is integrally formed from said upper seat rail first by two bridges extending transverse the longitudinal direction from said upper seat rail, wherein said bridges extend on either side of a stop element opening, and second by a web extending parallel the longitudinal direction from said upper seat rail, wherein said stop element opening extends from said web to a connection point between said bridges and the upper seat rail”.
Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The relationship between the webs, bridges, and stop element opening. The claims state that the end stop is formed by these three elements, however the web is not structurally related to the webs or opening in the claims.
Claims 2-6, 8-9, 12-14, and 16-19 are rejected based on their dependency.

    PNG
    media_image1.png
    396
    536
    media_image1.png
    Greyscale

I: 16/334,162; Annotated Fig. 9
Allowable Subject Matter
Claims 1-6, 8-9, and 12-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631    

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631